COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00258-CR


TAMMIE HAMPTON                                                   APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                  ------------

        FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
             ON PERMANENT ABATEMENT OF APPEAL

                                   ----------

      We have considered appellant’s “Motion To Abate Appeal And Release

Bond,” which we construe as a motion to permanently abate this appeal.

Attached to the motion was Hampton’s obituary showing that she died on Friday,

August 5, 2011.



1
See Tex. R. App. P. 47.1.
      The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.

1993). Under these circumstances, the appropriate disposition is the permanent

abatement of the appeal. See Tex. R. App. P. 7.1(a)(2).

      No decision of this court having been delivered prior to the receipt of this

motion, the court finds the motion to permanently abate the appeal should be

granted.   It is therefore ordered, adjudged, and decreed that the appeal is

permanently abated.



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: November 3, 2011




                                        2